SANDERS, Chief Justice.
After a trial by jury, Lloyd Johnson, Sr. was convicted of unlawfully distributing barbiturates, a violation of LSA-R.S. 40:968. The trial judge sentenced him to serve ten years in the custody of the Louisiana Department of Corrections. From his conviction and sentence, he has appealed to this Court.
In his brief, the defendant alleges only that the verdict is contrary to the law and the evidence. He points to several conflicts in the trial testimony.
In criminal cases, our review is limited to questions of law. LSA-Const. Art. 5, § 5(C) (1974). Defendant’s contentions relate to the weight of the evidence and the credibility of the witnesses. They raise no question of law.
In State v. Grey, 257 La. 1070, 245 So.2d 178 (1971), we held:
“The allegation that the verdict is contrary to the law and the evidence and the attack upon the credibility of the witnesses and their evidence present no question of law for our review.”
For the reasons assigned, the conviction and sentence are affirmed.